SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1043
KA 15-00156
PRESENT: CARNI, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JON ANDERSON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DAVID A.
HERATY OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered November 17, 2014. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a controlled substance in the
fifth degree (Penal Law § 220.06 [5]), defendant contends that his
waiver of the right to appeal was invalid. We reject that contention
inasmuch as the record demonstrates that the waiver was knowingly,
intelligently, and voluntarily entered (see People v Carson, 64 AD3d
1194, 1194, lv denied 13 NY3d 835; see generally People v Sanders, 25
NY3d 337, 341-342). Defendant’s valid waiver of the right to appeal
encompasses both his contention that County Court erred in denying his
suppression motion (see Sanders, 25 NY3d at 342), and his challenge to
the severity of his sentence (see People v Hidalgo, 91 NY2d 733, 737).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court